10

11

12

13

14

15

16

17

18

19

20

21

22

23

| LLOYD EVAN BRADOW D/B/A PENINSULA

 

Case 2:19-cv-00577-MJP Document 36-2 Filed 06/17/19 Page 1 of 4

HON. MARSHA J. PECHMAN

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

CONTRACTING AND ROOFING, individually
and on behalf of all others similarly situated,

NO. 2:19-cv-00577-MJP

Plaintiff,
V. ORDER GRANTING
MOTION TO APPOINT INTERIM
CEDAR SHAKE & SHINGLE BUREAU, a CO-LEAD COUNSEL FOR THE
Washington non-profit corporation; WALDUN DIRECT PURCHASER PLAINTIFF
FOREST PRODUCTS, LTD., a British (DPP) CLASS

Columbia corporation; ANBROOK
INDUSTRIES LTD, a British Columbia
corporation; and G&R CEDAR LTD., a British
Columbia corporation,

Defendants.

 

 

THIS MATTER came before the Court on Plaintiffs’ Motion to Appoint Interim Co-
Lead Counsel for the Direct Purchaser Plaintiff (DPP) Class.

Having reviewed the motion and all filings related to the motion, it is HEREBY
ORDERED that, pursuant to Fed. R. Civ. P. 23(g)(3), Hausfeld LLP and Tousley Brain
Stephens PLLC are appointed as interim co-lead class counsel to represent the Direct Purchaser

Plaintiffs (‘DPPs”) and the DPP class in this litigation.

QGREEEEEES ORDER (2:19-cv-00577-MJP) - 1 Toustiy Bras¥qreesirens PLLA

Seattle, Washington 98101
TEL. 206.682.5600 « FAX 206.682.2992

 

 
 

 

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:19-cv-00577-MJP Document 36-2 Filed 06/17/19 Page 2 of 4

Wettulee fle

Honorable Marsha J. P fehman
UNITED STATES DI Gehman JUDGE

we
DATED this / day of July, 2019.

Presented by:

TOUSLEY BRAIN STEPHENS PLLC

By: /s/ Kim D. Stephens
Kim D. Stephens, WSBA #11984
Kaleigh N. Powell, WSBA #52684
Jason T. Dennett, WSBA #30686
1700 Seventh Avenue, Suite 2200
Seattle, WA 98101
Telephone: (206) 682-5600
Facsimile: (206) es -2992 .
Email: kstephens@ tisley CU
jdennett@tousley.com
kpowell@tousley.com

Paul Gallagher (admitted pro hac vice)

James J. Pizzirusso (admitted pro hac vice)

Nathaniel C. Giddings (admitted pro hac vice)

HAUSFELD LLP

1700 K. St., NW, Suite 650

Washington, DC 20006

Telephone: 202-540-7200

Facsimile: 202-540-7201

Email: pgallagher@hausfeld.com
Jpizzirusso@hausfeld.com
ngiddings@hausfeld.com

Bonny Sweeney (admitted pro hac vice)

Samantha Stein (admitted pro hac vice)

HAUSFELD LLP

600 Montgomery Street, Suite 3200

San Francisco, CA 94111

Telephone: 415-633-1908

Facsimile: 415-217-6813

Email: bsweeney@hausfeld.com
sstein@hausfeld.com

SEG ORDER (2:19-cv-00577-MJP) - 2

TOUSLEY BRAT [ENS Puig
1700 Seventh . Stlie 22 }.
: Seattle, Was! ington 98101

TEL. 206.682.5600 « FAX 206.682.2992

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:19-cv-00577-MJP Document 36-2 Filed 06/17/19 Page 3 of 4

Larry D. Lahman (admitted pro hac vice)

Roger L. Ediger (admitted pro hac vice)

MITCHELL DeCLERCK

202 West Broadway Avenue

Enid, Oklahoma 73701

Tel.: 580-234-5144

Fax: 580-234-8890

Email: larry.lahman@sbcglobal.net
rle@mdpllc.com

Counsel for Plaintiff and the Putative Direct Purchaser Class

[SRN ORDER (2:19-cv-00577-MJP) - 3 sees Seven Avene, Sate 200

Seattle, Washington 98101
TEL. 206.682.5600 « FAX 206.682.2992

 

 
 

 

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:19-cv-00577-MJP Document 36-2 Filed 06/17/19 Page 4 of 4

CERTIFICATE OF SERVICE
I hereby certify that on June 17, 2019, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system which will send notification of such filing to all parties
registered on the CM/ECF system. All other parties (if any) shall be served in accordance with
the Federal Rules of Civil Procedure.

DATED at Seattle, Washington, this 17th day of June, 2019.

s/Kim D. Stephens
Kim D. Stephens
6598/001/537819.1

[PROPOSED] ORDER (2:19-cv-00577-MJP) - 4 TOUSLEY BRATS SERENE
TEL 28) seooe FAX 206.682.2992

 

 
